Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

SILVANA BARCIA, JENNIFER CORTES and MIGUEL
ROJAS, individually and on behalf of all others similarly situated,

Plaintiffs COLLECTIVE ACTION
° COMPLAINT
-against-
JURY TRIAL
440 CAR SERVICE, INC., and PATRICIO LEMA and DEMANDED

ALFREDO ENCALADA, as individuals,

Defendants.

 

1,

Plaintiffs, SILVWANA BARCTA, JENNIFER CORTES and MIGUEL ROJAS,
individually and on behalf of all others similarly situated, (hereinafter referred to as
"Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C., allege, upon
personal knowledge as to themselves and upon information and belief as to other
matters, as follows:
PRELIMINARY STATEMENT

Plaintiffs, SILVANA BARCIA, JENNIFER CORTES and MIGUEL ROJAS,
individually and on behalf of all others similarly situated, through undersigned
counsel, brings this action against 440 CAR SERVICE, INC., and PATRICIO
LEMA, as an individual, (hereinafter referred to as "Defendants"), to recover
damages for egregious violations of state and federal wage and hour laws arising out
of Plaintiffs’ employment at 440 CAR SERVICE, INC., located at 12-66 Myrtle
Avenue, Brooklyn, New York 11237.

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
10.

11.

12.

exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

Plaintiff SILVANA BARCIA residing at 142 Central Avenue, Brooklyn, New York,
11221, was employed from in or around February 2014 until in or March 2020 by
Defendants at 440 CAR SERVICE, INC., located at 12-66 Myrtle Avenue, Brooklyn,
New York 11237.

Plaintiff JENNIFER CORTES residing at 142 Central Avenue, Brooklyn, New York,
11221, was employed from in or around May 2015 until in or March 2020 by
Defendants at 440 CAR SERVICE, INC., located at 12-66 Myrtle Avenue, Brooklyn,
New York 11237.

Plaintiff MIGUEL ROJAS residing at 142 Central Avenue, Brooklyn, New York,
11221, was employed from in or around May 2019 until in or March 2020 by
Defendants at 440 CAR SERVICE, INC., located at 12-66 Myrtle Avenue, Brooklyn,
New York 11237.

Defendant, 440 CAR SERVICE, INC. is a corporation organized under the laws of
New York.

Defendant, 440 CAR SERVICE, INC. is a corporation authorized to do business

under the laws of New York.
13.

14.

15.

16.

17.

18.

19,

20.

21.

22.

23.

24.

25.

26.

Upon information and belief, Defendant, 440 CAR SERVICE, INC. is a corporation
organized under the laws of New York with a principal executive office at 12-66
Myrtle Avenue, Brooklyn, New York 11237.

Upon information and belief, Defendant PATRICIO LEMA owns and operates 440
CAR SERVICE, INC.,

Upon information and belief, Defendant PATRICIO LEMA is the Chief Executive
Officer of 440 CAR SERVICE, INC.,

Upon information and belief, Defendant PATRICIO LEMA is an agent of 440 CAR
SERVICE, INC.,

Upon information and belief, Defendant PATRICIO LEMA has power over personnel
decisions at 440 CAR SERVICE, INC.,

Upon information and belief, Defendant PATRICIO LEMA has power over payroll
decisions at 440 CAR SERVICE, INC.,

Defendant PATRICIO LEMA has the power to hire and fire employees at 440 CAR
SERVICE, INC., establish and pay their wages, set their work schedule, and
maintains their employment records.

During all relevant times herein, Defendant PATRICIO LEMA was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant ALFREDO ENCALADA owns and operates
440 CAR SERVICE, INC.,

Upon information and belief, Defendant ALFREDO ENCALADA is the Chief
Executive Officer of 440 CAR SERVICE, INC.,

Upon information and belief, Defendant ALFREDO ENCALADA is an agent of 440
CAR SERVICE, INC.,

Upon information and belief, Defendant ALFREDO ENCALADA has power over
personnel decisions at 440 CAR SERVICE, INC.,

Upon information and belief, Defendant ALFREDO ENCALADA has power over
payroll decisions at 440 CAR SERVICE, INC.,

Defendant ALFREDO ENCALADA has the power to hire and fire employees at 440
CAR SERVICE, INC., establish and pay their wages, set their work schedule, and

maintains their employment records.
27.

28.

29,

30.

31.

32.

33.

34.

During all relevant times herein, Defendant ALFREDO ENCALADA was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

On information and belief, 440 CAR SERVICE, INC. is, at present and has been at all
times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (1) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for

commerce by any person: and (ii) has had an annual gross volume of sales of not less

than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff SILVANA BARCIA was employed from in or around February 2014 until in
or March 2020 by Defendants at 440 CAR SERVICE, INC.
During Plaintiff SILVANA BARCIA’s employment by Defendants, Plaintiffs
primary duties were as a phone operator, secretary, and taxi dispatcher, while
performing other miscellaneous duties from in or around February 2014 until in or
March 2020,
Plaintiff SILVANA BARCIA worked approximately thirty-five (35) to forty (40) or
more hours per week at 440 CAR SERVICE from in or around February 2014 until in
or around March 2020.
Plaintiff SILVANA BARCIA was paid by Defendants approximately $9.00 per hour
from in or around February 2014 until in or December 2018, $10.00 per hour from in
or around January 2019 to in or around December 2019, and $12.00 per hour from in
or around January 2020 to in or around March 2020.
Defendants failed to pay Plaintiff, SILVANA BARCIA, the legally prescribed
minimum wage for her hours worked from in or around January 2015 until in or
around March 2020, a blatant violation of the minimum wage provisions contained in
the FLSA and NYLL.
Plaintiff JENNIFER CORTES was employed from in or around May 2015 until in or
March 2020 by Defendants at 440 CAR SERVICE, INC.
35.

36.

37.

38.

39.

40,

Al.

42.

43,

During Plaintiff JENNIFER CORTES’ employment by Defendants, Plaintiff's
primary duties were as a phone operator, secretary, and taxi dispatcher, while
performing other miscellaneous duties from in or around May 2015 until in or March
2020.

Plaintiff JENNIFER CORTES worked approximately forty (40) or more hours per
week at 440 CAR SERVICE from in or around May 2015 until in or around March
2020.

Plaintiff ENNIFER CORTES was paid by Defendants approximately $8.00 per hour
from in or around May 2015 to from in or around December 2018, $9.00 per hour
from in or around January 2018 to in or around December 2018, $10.00 per hour
from in or around January 2019 to from in or around December 2019, and $12.00 per
hour from in or around January 2020 to in or around March 2020.

Defendants failed to pay Plaintiff, JENNIFER CORTES, the legally prescribed
minimum wage for her hours worked from in or around May 2015 until in or around
March 2020, a blatant violation of the minimum wage provisions contained in the
FLSA and NYLL.

Plaintiff MIGUEL ROJAS was employed from in or around May 2019 until in or
March 2020 by Defendants at 440 CAR SERVICE, INC.

During Plaintiff MIGUEL ROJAS’ employment by Defendants, Plaintiff's primary
duties were as a phone operator, secretary, and taxi dispatcher while performing other
miscellaneous duties from in or around May 2019 until in or March 2020.

Plaintiff MIGUEL ROJAS worked approximately twenty (20) to twenty-five (25) or
more hours per week at 440 CAR SERVICE from in or around May 2019 until in or
around March 2020.

Plaintiff MIGUEL ROJAS was paid by Defendants approximately $8.00 per hour
from in or around May 2019 until in or March 2020.

Defendants failed to pay Plaintiff, MIGUEL ROJAS, the legally prescribed minimum
wage for his hours worked from in or around May 2019 until in or around March
2020, a blatant violation of the minimum wage provisions contained in the FLSA and

NYLL.
44,

45,

46..

47,

48.

49.

50.

51.

Additionally, Plaintiffs SILVANA BARCIA and JENNIFER CORTES worked
approximately forty-five (45) or more hours once per month at 440 CAR SERVICE
during their employment.

Although Plaintiffs SILVANA BARCIA and JENNIFER CORTES worked
approximately forty-five (45) or more hours per week once per month during their
employment by Defendants, Defendants did not pay Plaintiff time and a half (1.5) for
hours worked over forty (40), a blatant violation of the overtime provisions contained
in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as a
phone operator, secretary, and taxi dispatcher, or other similarly titled personnel with
substantially similar job requirements and pay provisions, who were performing the
game sort of functions for Defendants, other than the executive and management
positions, who have been subject to Defendants’ common practices, policies,
programs, procedures, protocols and plans including willfully failing and refusing to
pay required overtime wage compensation.

Upon information and belief, Defendants employed between 20 and 30 employees

within the past three years subjected to similar payment structures.
52.

53.

54.

55.

56.

57.

58.
59.

60.

61.

62.

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiffs are typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b).
63.

64.

65.

66.

67.

68.

69.

70,

71,

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants, jointly and severally, their unpaid overtime wages and an amount

equal to their unpaid overtime wages in the form of liquidated damages, as well as
72.

73.

74,

75.

76.

77.

78.

79.

80.

81.

reasonable attorneys’ fees and costs of the action, including interest in accordance
with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.

Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiff was engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)
and 207(a).

Defendants willfully failed to pay Plaintiff a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs compensation.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an equal amount in the form of
liquidated damages, as well as reasonable attorneys’ fees and costs of the action

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

FOURTH CAUSE OF ACTION
Minimum Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the

meaning of NYLL §§2 and 651.
82. At all times relevant to this action, Defendants were employers within the meaning of
NYLL.

83. Defendants failed to record, credit or compensate Plaintiff the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.

84. Defendants also failed to pay Plaintiff the required minimum wage, which Plaintiff
was entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.

85, Due to Defendants’ NYLL violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

FIFTH CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

86. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

87. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

88. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

SIXTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
89, Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
90. Defendants failed to provide Plaintiffs with wage statements upon cach payment of
wages, as required by NYLL §195(3)
91. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

10
Case 1:20-cv-04002-RRM-RLM Document1 Filed 08/27/20 Page 11 of 12 PagelD #: 11

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiffs unpaid minimum wages;

Awarding Plaintiffs unpaid overtime wages;

Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiffs prejudgment and post-judgment interest;

Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This 2% day of August 2020. Le

eo

   

 

“Roman Avshalumow,Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591
Fax: 718-263-9598

11
Case 1:20-cv-04002-RRM-RLM Document1 Filed 08/27/20 Page 12 of 12 PagelD #: 12

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

SILVANA BARCIA, JENNIFER. CORTES, and MIGUEL ROJAS, individually and on behalf of
all others similarly situated,

Plaintiffs,
-against-
440 CAR SERVICE, INC., and PATRICIO LEMA and ALFREDO ENCALADA, as individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

440 CAR SERVICE, INC.
12-66 MYRTLE AVENUE,
BROOKLYN, NEW YORK 11221

PATRICIO LEMA
84 STAHLEY STREET,
BRENTWOOD, NEW YORK 11717

ALFREDO ENCALADA

12-66 MYRTLE AVENUE, 2 FLOOR,
BROOKLYN, NEW YORK 11221

12
